[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Darrell I. Thrash, appeals the judgment of the Hamilton County Court of Common Pleas convicting him of domestic violence, a felony of the fifth degree as charged. Thrash was found guilty of the offense after entering a plea of no contest.
On appeal, Thrash's counsel has reviewed the record, states that he is unable to identify any prejudicial error in the proceedings below, and requests this court to independently review the record to determine if any such error occurred before the trial court. Therefore, this court, pursuant to Anders v. California,1 is required to review the record, counsel's brief, and all applicable authorities to determine whether this appeal is, in fact, without merit and wholly frivolous.
Our review of the record discloses no grounds to support a meritorious appeal. We conclude, therefore, that the appeal is wholly frivolous and without merit. Accordingly, the judgment of the trial court is affirmed.
Although we hold that this appeal is frivolous pursuant to App.R. 23 and without reasonable cause under R.C. 2505.35, we refrain from requiring Thrash to pay appellee's reasonable expenses, including attorney fees and costs, and from taxing against him the fee or damages permitted by rule or statute, as it is clear from the record that Thrash is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Painter and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.